IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1994
                              Filed August 13, 2014

IN RE THE MARRIAGE OF KRISTOFOR K. KEPPY
AND ANGELA K. KEPPY

Upon the Petition of
KRISTOFOR K. KEPPY,
      Petitioner-Appellant,

And Concerning
ANGELA K. KEPPY,
     Respondent-Appellee.
________________________________________________________________

       Appeal from the Iowa District Court for Scott County, Gary D. McKenrick,

Judge.



       Petitioner appeals the dissolution decree awarding physical care of the

parties’ children to respondent. AFFIRMED.



       Robert S. Gallagher of Gallagher, Millage & Gallagher, P.L.C., Bettendorf,

for appellant.

       M. Leanne Tyler of Tyler & Associates, P.C., Davenport, for appellee.



       Considered by Vaitheswaran, P.J., and Doyle and McDonald, JJ.
                                         2



MCDONALD, J.

       Kristofor Keppy appeals from the decree of dissolution of marriage

entered November 14, 2013. On appeal, Kristofor contends the district court

erred in not awarding the parties joint physical care of the parties’ two children,

erred in awarding Angela Keppy primary care of the parties’ children, and abused

its discretion in awarding Angela attorney’s fees. We review the district court’s

findings and conclusions de novo. See In re Marriage of Brown, 776 N.W.2d
644, 647 (Iowa 2009) (applying de novo review). “We review a district court’s

decision on attorney fees for abuse of discretion.” In re Marriage of Michael, 839
N.W.2d 630, 635 (Iowa 2013).

       This appeal presents only the application of well settled rules of law to a

recurring fact situation and a full opinion would not augment or clarify existing

case law. We conclude the district court’s findings are supported by the record

and its conclusions are without error. We adopt the district court’s findings and

conclusions as our own. We also conclude the district court did not abuse its

discretion in awarding Angela attorney’s fees.

       The judgment of the district court is affirmed without further opinion. See

Iowa Ct. R. 21.29(1)(a), (d), and (e). Court costs and fees shall be assessed to

Kristofor. Each party shall be responsible for their respective attorney fees.

       AFFIRMED.